DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Claim Objections
The following claims are objected to because of informalities. It is suggested Applicants amend these claims as follows:
Claim 1
-- generating a predefined form for generating the message, wherein the predefined form comprises one or more fields associated with the type of the message; --
Claim 5
-- wherein the type of message comprises a code trap and the method further comprises: --
Claim 8
-- generating a predefined form for generating the message, wherein the predefined form comprises one or more fields associated with the type of the message, --
Claim 14
-- generating a predefined form for generating the message, wherein the predefined form comprises one or more fields associated with the type of the message; --
Claim 18
s: --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140325336 A1 - hereinafter "Odenheimer", in view of US 20080163266 A1 - hereinafter "Schmidt".

With respect to claim 1, Odenheimer teaches,
A method for augmenting a software development environment, the method comprising: managing access to a code repository - The code being developed is stored and accessed from a development system 620." [0025]; Fig. 6. "The systems and methods disclosed herein can be embodied in various forms including, for example, a data processor, such as a computer that also includes a database, digital electronic circuitry, firmware, software, or in combinations of them." [0035]
generating a communication interface integrated into a code editor and code navigation display; - "FIG. 1 depicts a page 100 presented to a reviewer (hereinafter referred to as a reviewer page 100). The reviewer page 100 may be generated by a code development tool code editor) used by a team developing code for a system." [0014]; Fig. 1. The right hand side of page 100 where comments and proposed changes appear is interpreted as the communication interface (see Figs. 1-2). "Referring to FIG. 1, reviewer page 100 may include a toolbar 160 (code navigation display) including a comment (message type) user interface element 110 and a propose change (message type) user interface element 112." [0015]; Fig. 1.
receiving, via the code navigation display, a request to generate a message associated with code being edited in the code editor, the request identifying a type of the message to generate; - "The reviewer page 100 may be generated by a code development tool (code editor) used by a team developing code for a system." [0014]; Fig. 1. "Referring to FIG. 1, reviewer page 100 may include a toolbar 160 (code navigation display) including a comment (message type) user interface element 110 and a propose change (message type) user interface element 112." [0015]; Fig. 1. "When the comment user interface element 110 is selected, a user can select and highlight 120 one or more lines of code and then insert a comment 122." [0016]; Fig. 1. "If a reviewer wants to propose a change, this reviewer/user may select propose change user interface element 112." [0018]; Fig. 1
generating a predefined form for generating the message, wherein the predefined form comprises one or more fields associated with the type of the message; - "When the comment user interface element 110 is selected, a user can select and highlight 120 one or more lines of code and then insert a comment 122." [0016]; Fig. 1. "If a reviewer wants to propose a change, this reviewer/user may select propose change user interface element 112. FIG. 2 depicts a reviewer page 100 after propose change user interface element 112 has been selected. In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Fig. 2
displaying the predefined form in the communication interface; - "In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted and a window 220 (form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Fig. 2. The right hand side of page 100 where comments and proposed changes appear is interpreted as the communication interface (see Figs. 1-2).
receiving, via the predefined form, data to be included in the message; - "In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted and a window 220 (form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Fig. 2
generating the message based on the data received in the predefined form based on a selection received in the predefined form; and - "In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted and a window 220 (form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Figs. 2. "In some example implementations, the one or more proposed changes, such as proposed change 260, may be shared with others including the coder/developer of the code 210 that is the subject of the proposed change 260. For example, a reviewer may select submit 280 to share proposed changes with others including the coder/developer of the code portion 210." [0019]; Fig. 2
providing the message to one or more communication systems. - "For example, a reviewer may select submit 280 to share proposed changes with others including the coder/developer of the code portion 210." [0019]; Fig. 2. "The development system 620 may comprise social media 675. Social media 675 may include instant messaging, e-mail, short message service feeds, updates from shared storage media services, and any other electronic medium for sharing information among the coder accessing system 600 including user interfaces 605A-C. For example, when a reviewer submits comments at 180 at FIG. 1, the comments may be pushed to development system 620 and social media 675, which forwards the comment to a user interface, such as user interface 605A, associated with the author/coder responsible for the commented portion of the code." [0028]; Fig. 6
Odenheimer does not explicitly teach managing access to a version control application;
However, in analogous art for software development, Schmidt teaches:
"The system of FIG. 1 may operate as follows. A source file for a coding project is created and stored locally on IDE client 102. A user (e.g., through a GUI of IDE 102) initiates a check-in operation, whereby IDE 102 invokes the VCS API 104, which causes the API implementation 106 to be executed. In turn, the API implementation 106 invokes the check-in function of the VCS 110, which causes the source file to be stored in data storage 112." [0005]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Odenheimer with Schmidt's teachings because doing so would provide Odenheimer's system with the ability to transparently interface with a third party version control system, as suggested by Schmidt [0008].

With respect to claim 8, Odenheimer teaches,
A communication system for augmenting a software development environment, the system comprising: at least one processor operatively connected to a memory; - [0040]
a development engine, executed by the at least one processor, configured to manage access to a code repository - The code being developed is stored and accessed from a development system 620." [0025]; Fig. 6. "The systems and methods disclosed herein can be embodied in various forms including, for example, a data processor, such as a computer that also includes a database, digital electronic circuitry, firmware, software, or in combinations of them." [0035]
a communication engine, executed by the at least one processor, configured to execute a method comprising: - [0040]
generating a communication interface integrated into a code editor and code navigation display, - "FIG. 1 depicts a page 100 presented to a reviewer (hereinafter referred to as a reviewer page 100). The reviewer page 100 may be generated by a code development tool (code editor) used by a team developing code for a system." [0014]; Fig. 1. The right hand side of page 100 where comments and proposed changes appear is interpreted as the communication interface (see Figs. 1-2). "Referring to FIG. 1, reviewer page 100 may include a toolbar 160 (code navigation display) including a comment (message type) user interface element 110 and a propose change (message type) user interface element 112." [0015]; Fig. 1.
receiving, via the code navigation display, a request to generate a message associated with code being edited in the code editor, the request identifying a type of the message to generate, - "The reviewer page 100 may be generated by a code development tool (code editor) used by a team developing code for a system." [0014]; Fig. 1. "Referring to FIG. 1, reviewer code navigation display) including a comment (message type) user interface element 110 and a propose change (message type) user interface element 112." [0015]; Fig. 1. "When the comment user interface element 110 is selected, a user can select and highlight 120 one or more lines of code and then insert a comment 122." [0016]; Fig. 1. "If a reviewer wants to propose a change, this reviewer/user may select propose change user interface element 112." [0018]; Fig. 1
generating a predefined form for generating the message, wherein the predefined form comprises one or more fields associated with the type of the message, - "When the comment user interface element 110 is selected, a user can select and highlight 120 one or more lines of code and then insert a comment 122." [0016]; Fig. 1. "If a reviewer wants to propose a change, this reviewer/user may select propose change user interface element 112. FIG. 2 depicts a reviewer page 100 after propose change user interface element 112 has been selected. In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted and a window 220 (form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Fig. 2
displaying the predefined form in the communication interface, - "In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted and a window 220 (form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Fig. 2. The right hand side of page 100 where comments and proposed changes appear is interpreted as the communication interface (see Figs. 1-2).
receiving, via the predefined form, data to be included in the message, - "In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted and a window 220 (form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Fig. 2
generating the message based on the data received in the predefined form based on a selection received in the predefined form, and - "In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a proposed change, the code portion 210 may be highlighted and a window 220 (form with field) may appear so that the reviewer can propose a change as shown at 260." [0018]; Figs. 2. "In some example implementations, the one or more proposed changes, such as proposed change 260, may be shared with others including the coder/developer of the code 210 that is the subject of the proposed change 260. For example, a reviewer may select submit 280 to share proposed changes with others including the coder/developer of the code portion 210." [0019]; Fig. 2
providing the message to one or more communication systems; and - "For example, a reviewer may select submit 280 to share proposed changes with others including the coder/developer of the code portion 210." [0019]; Fig. 2. "The development system 620 may comprise social media 675. Social media 675 may include instant messaging, e-mail, short message service feeds, updates from shared storage media services, and any other electronic medium for sharing information among the coder accessing system 600 including user interfaces 605A-C. For example, when a reviewer submits comments at 180 at FIG. 1, the comments may be pushed to development system 620 and social media 675, which forwards the comment to a user interface, such as user interface 605A, associated with the author/coder responsible for the commented portion of the code." [0028]; Fig. 6
a tracking engine, executed by the at least one processor, configured to store user based communications with associations to code line or code file to respective user based communication. - "The development system 620 may comprise metadata 610. The metadata 610 may include comments, suggested changes, ratings, identity of reviewers/commentators, and other information provided by users associated with developing code. The comments, suggested changes, ratings, and the like may be linked to (e.g., associated with) a specific portion of code, a specific developer (also referred to as author) of that specific portion of code, or a specific reviewer." [0027]; Fig. 6
Odenheimer does not explicitly teach a development engine, executed by the at least one processor, configured to manage access to a version control application;
However, in analogous art for software development, Schmidt teaches:
"The system of FIG. 1 may operate as follows. A source file for a coding project is created and stored locally on IDE client 102. A user (e.g., through a GUI of IDE 102) initiates a check-in operation, whereby IDE 102 invokes the VCS API 104, which causes the API implementation 106 to be executed. In turn, the API implementation 106 invokes the check-in function of the VCS 110, which causes the source file to be stored in data storage 112." [0005]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Odenheimer with Schmidt's teachings because doing so would provide Odenheimer's system with the ability to transparently interface with a third party version control system, as suggested by Schmidt [0008].

With respect to claim 14, Odenheimer teaches,
A non-transitory computer readable medium storing instructions for causing one or more processors to perform a method for augmenting a software development environment, the method comprising: - [0040]
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 2, 9 and 15, Odenheimer teaches,
displaying, in the code navigation display, an icon associated with a portion of the code that is a subject of the message, wherein the icon identifies the type of the message and provides an active link to access the message. - "Referring to FIG. 1, reviewer page 100 may include a toolbar 160 (code navigation display) including a comment (message type) user interface element 110 and a propose change (message type) user interface element 112." [0015]; Fig. 1. "When the comment user interface element 110 (icon) is selected, a user can select and highlight 120 one or more lines of code and then insert a comment 122." [0016]; Fig. 1. "If a reviewer wants to propose a change, this reviewer/user may select propose change user interface element 112 (icon)." [0018]; Fig. 1

With respect to claims 4, 11 and 17, Odenheimer teaches,
wherein generating the message further comprises: including the portion of the code in the message. - "If a reviewer wants to propose a change, this reviewer/user may select propose change user interface element 112. FIG. 2 depicts a reviewer page 100 after propose change user interface element 112 has been selected. In the example of FIG. 2, a user/reviewer may scroll through code 250 being reviewed and when a portion of code 210 is identified for a the code portion 210 may be highlighted and a window 220 may appear so that the reviewer can propose a change as shown at 260." [0018]; Fig. 2

With respect to claims 7, 13 and 20, Odenheimer teaches,
exporting the message to a remote software program. - "The development system 620 may comprise social media 675. Social media 675 may include instant messaging, e-mail, short message service feeds, updates from shared storage media services, and any other electronic medium for sharing information among the coder accessing system 600 including user interfaces 605A-C. For example, when a reviewer submits comments at 180 at FIG. 1, the comments may be pushed to development system 620 and social media 675, which forwards the comment to a user interface, such as user interface 605A, associated with the author/coder responsible for the commented portion of the code." [0028]; Fig. 6

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Odenheimer and Schmidt, and in view of US 20120272207 A1 - hereinafter "Lerner".

With respect to claims 3, 10 and 16, Odenheimer et al. do not explicitly teach,
displaying a pop-up window in response to a pointing device selecting the icon, wherein the pop-up window includes a summary of the message.
However, in analogous art for software development, Lerner teaches:
"In one embodiment, the user may set a comment that will be associated with the selected code, and displayed when the selected code is viewed or edited. To insert a comment, at operation 164, a text input by the user is utilized to define the comment. And at operation 166, In various embodiments, the comment may be shown based on various kinds of triggering mechanisms. For example, the comment may be shown when the user hovers a pointer over the selected portion of code, or the comment may be shown alongside the code or in a dashboard section. The selected code may be highlighted or have an indicator which indicates the existence of the comment." [0075]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Odenheimer and Schmidt with Lerner's teachings because doing so would provide Odenheimer/Schmidt's system with the ability to "monitor who is accessing their code, why they are accessing their code, and interact with the team members for a more coherent production of the product", as suggested by Lerner [0060].

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odenheimer and Schmidt, and in view of US 20050005258 A1 - hereinafter "Bhogal".

With respect to claims 5, 12 and 18, Odenheimer et al. do not explicitly teach,
wherein the type of message comprises a code trap and the method further comprises: generating an access control rule for the portion of the code that is the subject of the message.
However, in analogous art for software development, Bhogal teaches:
"User 1000 writes source code 1004 with which user 1000 associates commentary (action 1002). User 1000 enters the source code and commentary into an IDE 1006 (which could alternatively be a suite of development tools), which supports private source code comments (code trap) in accordance with a preferred embodiment of the present invention."[0095]
Once a comment has been associated with a code feature, user 402 can assign access privileges to the comment to allow the comment to be accessed only by intended readers of the comment (use case 406). Assigning access privileges to source code commentary allows messages to be directed to specific other developers or to groups of developers. Developers who are granted an access privilege to a particular comment will be able to view the comment when viewing the associated source code (e.g., in an IDE, editor, or viewer program). Developers who are not given access privileges to a comment will not be able to read the comment when viewing the associated code feature (assuming, of course, that these "non-privileged" developers can access the actual code feature to begin with)." [0071]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Odenheimer and Schmidt with Bhogal's teachings because doing so would provide Odenheimer/Schmidt's system with the ability to provide "an efficient form of information exchange between software developers working on a common project", as suggested by Bhogal [0024].

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Odenheimer and Schmidt, and in view of US 10481904 B1 - hereinafter "Ledet", and in view of US 20050005258 A1 - hereinafter "Bhogal".

With respect to claims 6 and 19, Odenheimer teaches,
wherein the type of the message comprises a comment,  - "Referring to FIG. 1, reviewer page 100 may include a toolbar 160 (code navigation display) including a comment (message type) user interface element 110 and a propose change (message type) user interface element 112." [0015]; Fig. 1.
Odenheimer et al. do not explicitly teach wherein the type of the message comprises a question.
However, in analogous art for software development, Ledet teaches:
"The ability to add multiple types of comments is also included in this disclosure." (col. 7:48-49). "The plurality of comment metadata fields include at least one of the author name, the author email, the author phone number, a comment time and a comment text." (col. 15:12-14). "What about selecting the wgPageName object and casting it as wbPage?" (Fig. 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Odenheimer and Schmidt with Ledet's teachings because doing so would provide Odenheimer/Schmidt's system with the ability to facilitate the sharing of a developer's thoughts, as suggested by Ledet (col. 5:9-10).
Odenheimer et al. do not explicitly teach wherein the type of the message comprises a code trap.
However, in analogous art for software development, Bhogal teaches:
"User 1000 writes source code 1004 with which user 1000 associates commentary (action 1002). User 1000 enters the source code and commentary into an IDE 1006 (which could alternatively be a suite of development tools), which supports private source code comments (code trap) in accordance with a preferred embodiment of the present invention."[0095]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Odenheimer, Schmidt and Ledet with Bhogal's teachings because doing so would provide Odenheimer/Schmidt/Ledet's system with the ability to provide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192